Citation Nr: 0636810	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


	WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The appellant in this case is a veteran who had active 
service from July 1957 to June 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied entitlement to the benefit sought..  The 
veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in August 2006, and a 
transcript of the hearing proceedings is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


At his August 2006 hearing before the undersigned, the 
veteran stated (Transcript, page 11) that he submitted his 
claim for hearing loss after a VA physician, a Dr. Brown at 
the Phoenix Medical Center, told him that his hearing loss 
was related to his active service.  A review of the records 
does not contain a statement to this effect.

The veteran further added that his ex-wife complained about 
the veteran's hearing.  The Board offered the veteran an 
opportunity to submit a statement from the ex-wife to this 
effect within 30 days of the Board hearing, but none has been 
received.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and/or an effective date for 
the disability on appeal.  

In view of the foregoing, the Board believes that further 
substantive and procedural development is in order and the 
case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain all medical 
records dating from 2004 from the VA 
Medical Center in Phoenix, Arizona 
regarding the veteran's hearing loss.  

3.  The RO should contact Dr. Sheldon 
Brown at the VA Medical Center in Phoenix 
and ask him to provide an opinion as to 
the etiology of the veteran's bilateral 
hearing loss.  The claims folder should 
be made available to him.  If he is not 
available, the RO should schedule a VA 
examination with an examiner with 
expertise in audio logy.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
current hearing loss is related to his 
service.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E.O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



